Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 20021 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al (US 2012/0188314).
Akiyama et al disclose the following claimed features:
Regarding claim 1, an ink delivery system (Figure 1, element 1) for delivering ink to one or more inkjet printheads (7), the system comprising: a first ink tank (3) having a first air port (Figure 1), a first ink port (Figure 1) for connection to a printhead outlet 
Regarding claim 2, wherein the first ink tank (3) is negatively pressurized and the second ink tank (6) is positively pressurized (paragraph [0075]).
Regarding claim 3, wherein a negative ink line is connected to first ink port, a positive ink line is connected to the second ink port and one or more printheads are interconnected between the positive and negative ink lines (Figure 1).
Regarding claim 4, wherein each printhead is contained in a print module have local pressure control (paragraph [0075]).
Regarding claim 5, further comprising the bulk ink supply connected to the first ink tank via an ink supply line (paragraph [0029]).

Regarding claim 7, wherein the first ink tank (3) has a first ink level sensor (31) and wherein the refill pump is controlled to pump ink from the bulk ink supply to the first ink tank in response to the first ink level sensor sensing a predetermined level of ink in the first ink tank (Figure 1).
Regarding claim 8, wherein the second ink tank (6) has a second ink level sensor (61) and wherein the ink pump is controlled to pump ink from the first ink tank to the second tank in response to the second ink level sensor sensing a predetermined level of ink in the second ink tank (Figure 1).
Regarding claim 9, which is configured to circulate ink from the second ink tank (6), through one or printheads and return the ink to the first ink tank (Figure 1, paragraph [0047]).
Regarding claim 10, a method (paragraph [0071]) of controlling first and second  ink pressures in respective first and second ink tanks (3, 6) having respective first and second air lines connected to a main air line (10b), said method comprising the steps of: actuating an air pump (14) operably connected to the main air line between the first and second air lines (Figure 1); and controlling the first and second ink pressures using first and second airflow restrictors (12, 13) positioned in the main air line (10b), wherein the first airflow restrictor (12) is upstream of the first air line and the second airflow restrictor (13) is downstream of the second air line relative to an airflow direction through the main air line (paragraphs [0051]-[0076]).

Regarding claim 12, wherein the first and second airflow restrictors (12, 13) are independently controllable (Figure 1, paragraphs [0055]-[0056]). 
Regarding claim 13, wherein the first and second ink tanks (3, 6) are connected in a fluidic loop containing one or more inkjet printheads (Figure 1, paragraph [0047]).
Regarding claim 14, further comprising the step of printing from the printheads (7).
Regarding claim 15, further comprising the step of locally controlling ink pressure in each printhead during printing (paragraph [0075]).
Regarding claim 16, further comprising the step of replenishing ink in the second ink tank (6) by pumping ink from the first ink tank to the second ink tank (paragraph [0032]).
Regarding claim 17, further comprising the step of replenishing ink in the first ink tank (3) by pumping ink from a bulk ink supply to the first ink tank (paragraph [0030]).
Regarding claim 18, wherein the first ink tank (3) is negatively pressurized, and the second ink tank (6) is positively pressurized (paragraph [0075]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853